Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
December 13, 2004, among UNITED ONLINE, INC., a Delaware corporation (the
“Borrower”), the lenders from time to time party to the Credit Agreement
referred to below (the “Lenders”) and DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Administrative Agent (in such capacity, the “Administrative Agent”).  Unless
otherwise indicated, all capitalized terms used herein and not otherwise defined
shall have the respective meanings provided such terms in the Credit Agreement
referred to below.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Lenders, Deutsche Bank Securities Inc., as Lead
Arranger, and the Administrative Agent are parties to a Credit Agreement, dated
as of December 3, 2004 (the “Credit Agreement”); and

 

WHEREAS, subject to the terms and conditions of this First Amendment, the
parties hereto wish to amend the Credit Agreement as herein provided;

 

NOW, THEREFORE, it is agreed:

 

I.                                         Amendments to Credit Agreement.

 

1.                                       Section 1.01 of the Credit Agreement is
hereby amended by deleting the definition of “Applicable Margin” appearing
therein and inserting the following new definition in lieu thereof:

 

“Applicable Margin” shall mean, at any time, a percentage per annum equal to (i)
in the case of Term Loans maintained as Base Rate Loans, 2.00%, and (ii) in the
case of Term Loans maintained as Eurodollar Loans, 3.00%.

 

2.                                       Section 13.04(b) of the Credit
Agreement is hereby amended by deleting the amount “$1,000,000” appearing in
clause (y) of the first sentence of said Section and inserting the amount
“$500,000” in lieu thereof.

 

3.                                       Section 13.04 of the Credit Agreement
is hereby further amended by deleting clause (c) of said Section in its entirety
and inserting the following new clause (c) in lieu thereof:

 

“Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Term Loans and Notes hereunder to a Federal Reserve Bank in support of
borrowings made by such Lender from such Federal Reserve Bank and, with prior
notification to the Administrative Agent (but without the consent of the
Administrative Agent or the

 

--------------------------------------------------------------------------------


 

Borrower), any Lender which is a fund may pledge all or any portion of its Term
Loans and Notes to its trustee or to a collateral agent or to another creditor
providing credit or credit support to such Lender in support of its obligations
to such trustee, such collateral agent or a holder of, or any other
representative of a holder of, such obligations, or such other creditor, as the
case may be.  No pledge pursuant to this clause (c) shall release the transferor
Lender from any of its obligations hereunder or substitute any such pledgee for
such Lender as a party hereto.”.

 

4.                                       Section 13.12(a) of the Credit
Agreement is hereby amended by (i) deleting the word “or” appearing at the end
of clause (3) of the second proviso of said Section and (ii) inserting the
following new clause (5) immediately following clause (4) of the second proviso
of said Section:

 

“, or (5) without the consent of each Lender, amend, modify or waive the
provisions of Section 2.09 requiring the approval of each Lender for the
selection of an Interest Period of greater than six months”.

 

5.                                       Section 13.19 is hereby amended by
inserting the following new clause (g) immediately following clause (f) of said
Section:

 

“(g)                           (i) The Credit Parties are not required to have
delivered on or prior to the Borrowing Date the certificates of insurance
described in Section 7.11(ii) stating that such insurance shall not be canceled
without at least 30 days’ prior written notice by the insurer to the Collateral
Agent, so long as the Administrative Agent shall have received on or prior to
the Borrowing Date certificates of insurance complying in all other respects
with the requirements of Sections 7.11(ii) and 9.03, and (ii) within 30 days
after the Borrowing Date (or such longer period as the Administrative Agent
shall agree to in its sole discretion), the Credit Parties shall have delivered
certificates of insurance complying in all respects with the requirements of
Sections 7.11(ii) and 9.03.”.

 

II.                                     Miscellaneous Provisions.

 

1.                                       In order to induce the Lenders to enter
into this First Amendment, the Borrower hereby represents and warrants that:

 

(a)                                  no Default or Event of Default exists as of
the First Amendment Effective Date (as defined below), both before and after
giving effect to this First Amendment; and

 

(b)                                 all of the representations and warranties
contained in the Credit Agreement or the other Credit Documents are true and
correct in all material respects on the First Amendment Effective Date, both
before and after giving effect to this First Amendment, with the same effect as
though such representations and warranties had been made on and as of the First
Amendment Effective Date (it being understood that any representation or
warranty made as of a specific date shall be true and correct in all material
respects only as of such specific date).

 

2

--------------------------------------------------------------------------------


 

2.                                       This First Amendment is limited as
specified and shall not constitute a modification, acceptance or waiver of any
other provision of the Credit Agreement or any other Credit Document.

 

3.                                       This First Amendment may be executed in
any number of counterparts and by the different parties hereto on separate
counterparts, each of which counterparts when executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.  A complete set of counterparts shall be lodged with the Borrower
and the Administrative Agent.

 

4.                                      THIS FIRST AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

5.                                       This First Amendment shall become
effective on the date (the “First Amendment Effective Date”) on which each of
the Borrower, the Administrative Agent and each Lender shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered (including by way of facsimile transmission) the same to the
Administrative Agent at its Notice Office.

 

6.                                       From and after the First Amendment
Effective Date, all references in the Credit Agreement and each of the other
Credit Documents to the Credit Agreement shall be deemed to be references to the
Credit Agreement as modified hereby.

 

*      *      *

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
First Amendment to be duly executed and delivered as of the date first above
written.

 

 

UNITED ONLINE, INC.

 

 

 

 

 

 

 

By:

/s/ Charles S. Hilliard

 

 

 

Name:

Charles S. Hilliard

 

 

Title:

Executive Vice President,
Finance and Chief Financial Officer

 

 

 

 

DEUTSCHE BANK TRUST COMPANY

 

 

AMERICAS, Individually and as

 

 

Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Anca Trifan

 

 

 

Name:

Anca Trifan

 

 

Title:

Director

 

--------------------------------------------------------------------------------